Exhibit 99.1 Company / Investor Contact: Tom Wirth EVP & CFO 610-832-7434 tom.wirth@bdnreit.com Brandywine Realty Trust Announces Second Quarter 2017 Results and Revises 2017 Guidance Radnor, PA, July 20, 2017 — Brandywine Realty Trust (NYSE:BDN) today reported its financial and operating results for the three and six-month periods ended June 30, 2017. Management Comments “We are encouraged by the continued execution of our 2017 business plan during the second quarter,” stated Gerard H. Sweeney, President and Chief Executive Officer of Brandywine Realty Trust.“Our 2017 speculative revenue target is now 98% complete.We have also completed 75% of our 2017 net disposition target.Our balance sheet continued to strengthen during the second quarter as we redeemed our $100.0 million, 6.9% perpetual preferred shares, at par, and repaid our $300.0 million unsecured bonds upon maturity funded through a combination of cash and our unsecured line of credit.During the quarter, we also delivered our 111,000 square foot, 100% pre-leased, build-to-suit property in King of Prussia, Pennsylvania.With our operating plan substantially complete and, in assessing the occupancy timing of our leasing pipeline, several tenants delaying actual occupancy of their leased space and the staged delivery of some of the residential units at FMC Tower at Cira Centre South, we are revising and narrowing our 2017 FFO guidance range from $1.33 to $1.40 to $1.34 to $1.38 per diluted share.” Second Quarter Highlights Financial Results ▪ Net income to common shareholders; $4.1 million, or $0.02 per share. ▪ Funds from Operations (FFO); $57.4 million, or $0.32 per share. ▪ Our second quarter results include a one-time, non-cash charge related to unamortized issuance costs of our redeemed preferred shares totaling $3.2 million, or $0.02 per diluted share, excluding this charge, net income and FFO would be $0.04 and $0.34 per diluted share, respectively.
